Citation Nr: 0941360	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-30 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
bilateral hearing loss.  

2.  Entitlement to a rating in excess of 20 percent for 
service-connected lumbosacral strain (back disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1956 to 
January 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claim of service connection for bilateral hearing 
loss.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Service connection for bilateral hearing loss was 
initially denied in a November 1973 rating decision.  The 
Veteran did not appeal that decision and it became final.

3.  Evidence received since November 1973 is new and material 
and the claim is reopened.  

4.  The Veteran's currently diagnosed bilateral hearing loss 
is not shown to be related to his period of active duty.  

5.  The Veteran's back disability is not manifested by 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.


CONCLUSIONS OF LAW

1.  The November 1973 rating decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Evidence obtained since November 1973 regarding the 
service connection claim for bilateral hearing loss is new 
and material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. § 1101, 1111, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 
(2009). 

4.  The criteria for a rating in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155, 
5017 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5235-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2006, March 2006, and July 2006, 
VA notified the Veteran of the information and evidence 
needed to substantiate and complete his claims for service 
connection and increased rating, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also generally advised the Veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  

With respect to obtaining new and material evidence, the 
Board finds that the July 2006 letter generally met the 
requirements under Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Board notes that although the Veteran was not advised of 
the exact reason for the previous denial, there is no 
prejudice to the Veteran as the Board is reopening the 
Veteran's claim of service connection for bilateral hearing 
loss.  As such, the Board finds that VA met its duty to 
notify the Veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial January 2006 and March 2006 notices 
were given prior to the appealed AOJ decision, dated in May 
2006.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of his disabilities, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the Veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

New and material evidence 

In November 1973, the RO denied the Veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
The Veteran was advised of the denial of benefits, but did 
not appeal the decision.  As such, it became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to an application dated in January 2006, the Veteran 
seeks to reopen his previously denied claim of service 
connection for bilateral hearing loss.  Generally, where 
prior RO decisions have become final, they may only be 
reopened through the receipt of new and material evidence.  
38 U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the November 1973 rating decision, the 
evidence of record included, the Veteran's service treatment 
records (STRs) and a VA examination dated in September 1973.

The pertinent evidence received since the November 1973 
rating decision, and as will be discussed more in the section 
below, includes VA treatment records and a March 2006 VA 
audiological examination.  The March 2006 reflects a 
conclusive diagnosis of bilateral sensorineural hearing loss.  

Upon careful review of the evidence of record, the Board 
finds that this VA examination is considered new and 
material.  This piece of evidence is new as it was not before 
agency decision makers when deciding the original claim, and 
it is material because it speaks to unestablished facts 
necessary to substantiate the claim-namely, it reflects a 
current diagnosis related to the claimed disability.  The 
credibility of this new and material evidence is presumed for 
purposes of reopening the claim.  Therefore, the Veteran's 
previously denied claim of service connection for bilateral 
hearing loss, is reopened.

Service connection 

The Veteran contends that his bilateral hearing loss is 
attributable to his period of active duty.  The Veteran's 
military occupational specialty (MOS) was an aircraft 
mechanic.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §  1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  38 C.F.R. § 
3.307.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

The Veteran's STRs reflect no complaints of or treatment for 
any hearing-related condition or acoustic trauma.  The 
Veteran's January 1956 enlistment medical examination reveals 
whispered voice testing of 15/15 bilaterally.  The Veteran's 
separation medical examination in June 1960 revealed 
whispered voice testing of 15/15 bilaterally.  The Veteran 
also underwent audiometer testing, which revealed findings as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
5
LEFT
10
5
0
X
5

Decibel levels at 3000 Hz were not obtained, nor was there 
any speech discrimination testing performed in this June 1960 
examination.  

Following the Veteran's initial request for service 
connection for bilateral hearing loss, he underwent a VA 
audiological examination in September 1973.  The records 
reflect that this was the first instance noting some sort of 
bilateral hearing loss following service.  Pursuant to this 
examination, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-5
X
60
LEFT
-10
-10
-5
X
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  No 
opinion was given as to whether any high frequency bilateral 
hearing loss was related to the Veteran's service.  

In March 2006, the Veteran underwent a VA audiological 
examination.  He reported military noise exposure during 
training exercises with the firing of weapons.  Post-service, 
the Veteran reported working for a railroad and in factory.  
The examiner indicated that he had difficulty eliciting 
whether the Veteran had any significant post-service noise 
exposure, but his post-service work history would be 
consistent with noise exposure.  Upon examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
50
75
LEFT
10
10
30
60
80

The examiner indicated that he was unable to test the 
Veteran's speech recognition ability due to his expressive 
aphasia problems caused by a stroke.  The examiner indicated, 
however, that he was able to obtain speech awareness 
threshold scores, and they were consistent with his puretone 
averages.  

The examiner diagnosed the Veteran as having normal right ear 
hearing to 2000 Hz, with moderate to severe sensorineural 
hearing loss from 2000 Hz to 8000 Hz.  The Veteran's left ear 
hearing was normal to 1500 Hz, and sloped to a mild to severe 
sensorineural hearing loss from 1500 Hz to 8000 Hz.  The 
examiner indicated that the Veteran's bilateral hearing loss 
was less likely than not related to his service.  In reaching 
this conclusion the examiner noted the lack of in-service 
complaints related to hearing loss and the January 1960 
findings of completely normal audiometric thresholds from 250 
Hz to 8000 Hz.  The examiner indicated that there was no 
significant shift in thresholds.  He also noted the Veteran's 
history of the first finding of high frequency hearing loss 
in 1973-13 years following discharge from service.  The 
examiner stated that the Veteran's decline in high frequency 
thresholds occurred between the Veteran's discharge from 
service and 1973, and this supports a finding that his 
bilateral hearing loss is not related to his service.  
Additionally, the examiner noted that hearing loss caused by 
acoustic trauma occurs within the timeframe of exposure and 
not at a later date.  Thus, the examiner, found the bilateral 
hearing loss was unlikely related to acoustic trauma from in-
service noise exposure and being on a rifle range.  There is 
no clinical opinion to the contrary, nor are there any other 
treatment records related to the Veteran's bilateral hearing 
loss.  

The Board notes that the Veteran currently has a hearing loss 
disability per 38 C.F.R. § 3.385.  The essential question 
before the Board is whether his bilateral hearing loss is 
shown to be related to service.  

Given the evidence as outlined above, the Board finds the 
preponderance of the evidence is against the Veteran's claim 
of service connection for bilateral hearing loss.  The 
Veteran was not treated for any acoustic trauma in service or 
for many years thereafter.  In fact, the first record 
referencing hearing loss was in a 1973 VA examination.  This 
is 13 years following service.  Thus, bilateral hearing loss 
is denied on a presumptive basis.  

Service connection is also denied on a direct basis as there 
is no competent medical opinion of record linking the 
Veteran's current bilateral hearing loss diagnosis to 
service.  Based upon the evidence of record, the Veteran has 
not sought post-service treatment for bilateral hearing loss.  
The March 2006 VA examiner has indicated that the Veteran's 
bilateral hearing loss was less likely than not related to 
his service.  His opinion was based upon the lack of reports 
of acoustic trauma in service, and that hearing loss based 
upon acoustic trauma occurs during the timeframe of the 
trauma, and this did not likely cause the hearing loss the 
Veteran currently experiences.  Also, there is evidence that 
the Veteran worked on a railroad and in a factory post-
service.  The Board appreciates the Veteran's contentions 
that he had noise exposure during service, but absent a 
competent medical opinion linking his currently diagnosed 
bilateral hearing loss to service, service connection must 
also be denied on a direct basis.  


Increased rating

The Veteran seeks a rating in excess of 20 percent for his 
service-connected back disability.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
Hart v. Mansfield, 21 Vet.App. 505 (2007), however, the Court 
held that "staged" ratings are appropriate for an increased 
rating claim in such a case, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

As noted above, the Veteran's low back disability was 
originally rated at 20 percent for a low back muscular strain 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  Effective 
September 26, 2003, all rating criteria applicable to the 
diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended.  See 68 Fed. Reg. 51. 454 (August 27, 2003) 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2004).  The amendment changed the diagnostic code numbers 
used for all spine disabilities and instituted the use of a 
general rating formula for diseases and injuries of the spine 
for the new Diagnostic Codes 5235 to 5243.  The Veteran made 
his current request for an increased rating in December 2005.  
As such, the general rating formula must be employed.

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine 
........................................................100

Unfavorable ankylosis of the entire thoracolumbar 
spine...................................50

Unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine........................................................
......................................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
..................................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis...................................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
.............................10

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require 
consideration of a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Veterans Court held in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a veteran.  
Therefore, consistent with DeLuca and 38 C.F.R. § 4.59 (which 
requires consideration of painful motion with any form of 
arthritis), the Veteran's complaints of pain have been 
considered in the Board's review of the diagnostic codes for 
limitation of motion.

In late-2005, the Veteran sought treatment for exacerbation 
of his back pain.  He hurt it while repairing a fence.  He 
complained of low back pain, which is exacerbated upon 
walking.  He advised that he was unable to bend over.  It 
appears as though this was treated as a request for an 
increased rating and the Veteran was scheduled for a VA 
examination in April 2007.  

During this April 2007 VA examination, the Veteran reported 
occasional low back pain in the lumbar area, but reported no 
radiation of the pain, numbness, weakness, or bowel or 
bladder incontinence.  The Veteran advised that there were no 
periods of flare-ups and he did not use any braces or 
assistive devices.  He has had no incapacitating episodes 
within the previous 12-month period.  The Veteran was noted 
to have a limp caused by a stroke with left hemiparesis and 
uses a cane for ambulation.  

Upon physical examination, the Veteran was noted of have 
tenderness in the lower lumbar area and has muscle spasms in 
the paraspinous muscles.  Range of motion testing revealed 
forward flexion to 90 degrees and extension to 20 degrees.  
Lateral rotation and lateral flexion, bilaterally, were to 30 
degrees.  All motions were without pain.  Straight leg 
raising was negative to 90 degrees in the seated position, 
bilaterally.  Motor strength in all muscle groups of the left 
lower extremity was 5/5 and 4-/5 in the right (secondary to 
his stroke).  Sensation was intact in the left lower 
extremity, but absent in the right lower extremity due to his 
stroke history.  There were no additional limitations 
following repetitive use.  Also, the examiner indicated that 
there was functional limitation based upon incoordination, 
fatigue, weakness or lack of endurance on the spinal 
function.  The Veteran was diagnosed as having chronic 
lumbosacral strain with intermittent exacerbations.  

Given the evidence as outlined above, the Board finds that 
the Veteran is not entitled to a rating in excess of 20 
percent for his service-connected back disability.  There is 
no evidence that the Veteran's forward flexion of the 
thoracolumbar spine is 30 degrees or less, or that he has 
favorable ankylosis of the entire thoracolumbar spine.  In 
fact, his forward flexion is to 90 degrees without pain.  
Further, there is no evidence of the Veteran experiencing 
incapacitating episodes due to intervertebral disc syndrome.  
The Board notes that under the new rating criteria for 
disabilities of the spine, the Veteran would be, at best, 
awarded a 10 percent rating for his service-connected back 
disability.  Based upon the current rating criteria, a rating 
in excess of 20 percent for the Veteran's back disability is 
denied.  

Additionally, the Board has considered whether the Veteran is 
entitled to separate ratings for neurological manifestations 
of his low back disability.  The Board finds, however, that 
there are no clinical findings of any neurological 
disabilities related to the low back disability, and as 
reflected in the April 2007 VA examination report, the right 
lower extremity neurological deficiencies are attributed to 
the Veteran's history of stroke.  

The Board has also considered whether the evidence supports 
staged ratings pursuant to Hart, but finds that under the 
circumstances it is not appropriate.  

Extraschedular considerations

The Veteran does not assert that he is totally unemployable 
because of his service-connected back disability, nor has he 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the Veteran has not 
required frequent periods of hospitalization for treatment of 
his service-connected back disability.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  
38 C.F.R. § 4.1 specifically states, "Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
back disability, the Board finds that the evaluation 
currently assigned adequately reflects the clinically 
established impairment experienced by the Veteran.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Consequently, the Board will 
not refer this claim to the Director of Compensation and 
Pension for extraschedular review.











	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, the claim of 
service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is denied.

A rating in excess of 20 percent for a lumbosacral strain is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


